

Exhibit 10.11


EXECUTION VERSION
THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT (this
“Third Amendment”), dated as of August 21, 2017 among American Airlines, Inc., a
Delaware corporation (the “Borrower”), American Airlines Group Inc., a Delaware
corporation (the “Parent” or the “Guarantor”), the Existing Revolving Lenders
(as defined below) party hereto, Standard Chartered Bank (“SCB”), Sumitomo
Mitsui Banking Corporation (“SMBC”), Texas Capital Bank, N.A. (“TCB” and
together with SMBC and SCB, the “New Revolving Lenders”) and Deutsche Bank AG
New York Branch, as administrative agent (in such capacity, the “Administrative
Agent”) and as an issuing lender (in such capacity, an “Issuing Lender”). Unless
otherwise indicated, all capitalized terms used herein and not otherwise defined
shall have the respective meanings provided such terms in the Credit Agreement
referred to below.
W I T N E S S E T H:
WHEREAS, the Borrower, the Guarantor, the lenders from time to time party
thereto, the Administrative Agent and certain other parties thereto are parties
to that certain Amended and Restated Credit and Guaranty Agreement, dated as of
May 21, 2015 (as amended by that First Amendment to Amended and Restated Credit
and Guaranty Agreement, dated October 26, 2015, as further amended by that
Second Amendment to Amended and Restated Credit and Guaranty Agreement, dated
March 14, 2017 and as further amended and restated, supplemented or otherwise
modified to but not including the Third Amendment Effective Date as defined
below, the “Credit Agreement”);
WHEREAS, pursuant to Section 2.28(b) of the Credit Agreement, the Borrower may
make a Revolver Extension Offer to all Revolving Lenders holding Revolving
Commitments under the Credit Agreement to extend the maturity date of each such
Revolving Lender’s Revolving Commitment;
WHEREAS, the Borrower hereby (i) requests that each Revolving Lender that is a
party to the Credit Agreement immediately prior to the Third Amendment Effective
Date (each, an “Existing Revolving Lender”) extend the maturity of such Existing
Revolving Lender’s Revolving Commitment pursuant to, and in accordance with the
terms of, Section 2.28(b), (c), (d) and (e) of the Credit Agreement and this
Third Amendment (with such request constituting a Revolver Extension Offer for
purposes of the Credit Agreement) and requests that the Administrative Agent
waive any applicable notice period otherwise required thereby and (ii) specifies
as the Minimum Extension Condition for such Revolving Extension Offer that all
such Revolving Commitments be subject to the Revolving Extension contemplated
hereby;


1
 
 
 




--------------------------------------------------------------------------------




WHEREAS, the Existing Revolving Lenders are willing to extend the maturity date
of their respective Revolving Commitments, subject to and on the terms and
conditions set forth herein and in Section 2.28(b), (c), (d) and (e) of the
Credit Agreement;
WHEREAS, the undersigned Existing Revolving Lenders and New Revolving Lenders
desire to reallocate the Revolving Commitments among themselves (the
“Reallocation”) and that each Revolving Lender will hold such Revolving
Commitment as is set out opposite its name on Schedule 1;
WHEREAS, the Borrower, the Administrative Agent, the undersigned Existing
Revolving Lenders and New Revolving Lenders wish to amend the Credit Agreement
to provide for certain other modifications to the Credit Agreement, in each
case, on the terms and subject to the conditions set forth herein; and
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION ONE - Reallocation of Revolving Commitments. On the Third Amendment
Effective Date, the Borrower, the Existing Revolving Lenders and the New
Revolving Lenders agree that (1) there shall be an automatic termination of the
total Revolving Commitments in excess of $1,200,000,000; (2) there shall be an
automatic adjustment to the Revolving Commitment Percentage of each Revolving
Lender in the aggregate LC Exposure (if any) to reflect the new Revolving
Commitment Percentage of each Revolving Lender in the aggregate LC Exposure (if
any) and (3) each New Revolving Lender shall become a Revolving Lender under the
Credit Agreement (as amended hereby).
SECTION TWO - Extension of Revolving Facility. On the Third Amendment Effective
Date (immediately after giving effect to the Reallocation contemplated in
Section One), the Credit Agreement is modified as follows:
(a)    The definition of “Applicable Margin” appearing in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:
“Applicable Margin” shall mean the rate per annum determined pursuant to the
following:
Class of Loans
Applicable Margin
Eurodollar Loans
Applicable Margin
ABR Loans
2017 Replacement Term Loans
2.00%
1.00%
Revolving Loans
2.25%
1.25%



(b)    The definition of “Revolving Facility Maturity Date” appearing in Section
1.01 of the Credit Agreement is hereby amended and restated in its entirety as
follows:


2
 
 
 




--------------------------------------------------------------------------------




““Revolving Facility Maturity Date” shall mean, with respect to (a) Revolving
Commitments that have not been extended pursuant to Section 2.28(b), but
including Revolving Commitments extended or made available pursuant to the Third
Amendment, October 13, 2022 and (b) with respect to Extended Revolving
Commitments extended after the Third Amendment Effective Date (as defined in the
Third Amendment), the final maturity date therefor as specified in the
applicable Extension Offer accepted by the respective Revolving Lender or
Revolving Lenders.”;
(c)    Section 1.01 of the Credit Agreement is hereby amended by inserting the
following definition in appropriate alphabetical order:
““Third Amendment” shall mean the Third Amendment to this Agreement, dated as of
August 21, 2017.”;
(d)    The definition of “Revolving Commitment” is hereby amended by deleting
the last sentence of said definition in its entirety and inserting in lieu
thereof the following new sentence:
“The aggregate amount of the Total Revolving Commitments as of the Third
Amendment Effective Date (as defined in the Third Amendment) is
$1,200,000,000.”; and
(e)    “Annex A” of the Credit Agreement is hereby amended and restated in its
entirety in the form attached hereto as Schedule 1.
Notwithstanding anything in this Third Amendment or the Credit Agreement to the
contrary, the Administrative Agent hereby waives the minimum notice required by
Section 2.28(e) of the Credit Agreement in connection with the Revolver
Extension to be effected pursuant to this Third Amendment.
SECTION THREE - Titles and Roles. The parties hereto agree that, as of the Third
Amendment Effective Date (as defined below) and in connection with the Third
Amendment:
(a)    each of Deutsche Bank Securities Inc. (“DBSI”), Barclays Bank PLC
(“Barclays”), Citigroup Global Markets Inc. (“Citi”), Credit Suisse Securities
(USA) LLC (“CS Securities”), Goldman Sachs Lending Partners LLC (“GSLP”),
Industrial and Commercial Bank of China Limited, New York Branch (“ICBC”),
JPMorgan Chase Bank, N.A. (“JPMCB”), Merrill Lynch, Pierce, Fenner & Smith
Incorporated (“ML”), Morgan Stanley Senior Funding, Inc. (“MS”), BNP Paribas
Securities Corp. (“BNP Securities”), Credit Agricole Corporate and Investment
Bank (“CA-CIB”), SCB, SMBC, U.S. Bank National Association (“US Bank”), and TCB
shall be designated as, and perform the roles associated with, a joint lead
arranger and bookrunner;
(b)    each of DBSI, Barclays, Citi, CS Securities, GSLP, ICBC, JPMCB, ML, and
MS shall be designated as, and perform the roles associated with, a syndication
agent; and


3
 
 
 




--------------------------------------------------------------------------------




(c)    each of BNP Securities, CA-CIB, SCB, SMBC, US Bank, and TCB shall be
designated as, and perform the roles associated with, a documentation agent.
SECTION FOUR - Conditions to Effectiveness. The provisions of Sections One and
Two of this Third Amendment shall become effective on the date (the “Third
Amendment Effective Date”) when each of the following conditions specified below
shall have been satisfied:
(a)    the Borrower, the Guarantor, the Administrative Agent, each Issuing
Lender, each Existing Revolving Lender and each New Revolving Lender shall have
signed a counterpart hereof (whether the same or different counterparts) and
shall have delivered the same to Milbank, Tweed, Hadley & McCloy LLP, 28 Liberty
Street, New York, NY 10005, attention: Dylan Scher;
(b)    all reasonable invoiced out-of-pocket expenses incurred by the Revolving
Lenders and the Administrative Agent pursuant to Section 10.04 of the Credit
Agreement (including the reasonable and documented fees, charges and
disbursements of counsel) and all accrued and unpaid fees, owing and payable
(including any fees agreed to in connection with this Third Amendment) shall
have been paid to the extent invoiced at least two (2) Business Days prior to
the Third Amendment Effective Date (or such shorter period as may be agreed by
the Borrower);
(c)    the Borrower shall have paid (or caused to be paid), for the account of
each Revolving Lender, a one time, non-refundable fee equal to the amount set
forth in that certain Revolving Lenders’ fee letter, among the Revolving Lenders
and the Borrower, dated as of the Third Amendment Effective Date;
(d)    the Administrative Agent shall have received a customary written opinion
of Latham & Watkins LLP, special counsel for Parent, the Borrower and each other
Guarantor addressed to the Administrative Agent and the Revolving Lenders party
hereto, and dated the Third Amendment Effective Date;
(e)    the Borrower shall have paid to the Administrative Agent (for the account
of the Existing Revolving Lenders) all fees and interest accrued pursuant to
Sections 2.07, 2.15, 2.16, 2.20 and 2.21 of the Credit Agreement in respect of
the Revolving Facility to, and including, the Third Amendment Effective Date,
whether or not then due and payable under the terms of the Credit Agreement;
(f)    the condition to the Revolving Extension effected pursuant to this Third
Amendment set forth in Section 2.28(b)(i) of the Credit Agreement shall have
been satisfied;
(g)    the Administrative Agent shall have received a certificate of the
Secretary or Assistant Secretary (or similar Responsible Officer), dated the
Third Amendment Effective Date (i) certifying as to the incumbency and specimen
signature of each Responsible Officer of the Borrower and the Guarantor
executing this Third Amendment or any other document delivered by it in
connection herewith (such certificate to contain a certification of another
Responsible Officer of that entity as to the incumbency and signature of the
Responsible Officer signing the certificate referred to in this clause (g)),
(ii) attaching each constitutional document of each Loan Party or certifying
that each constitutional document of each Loan Party previously delivered to the


4
 
 
 




--------------------------------------------------------------------------------




Administrative Agent has not been amended, supplemented, rescinded or otherwise
modified and remains in full force and effect as of the date hereof, (iii)
attaching resolutions of each Loan Party approving the transactions contemplated
by the Third Amendment and (iv) attaching a certificate of good standing for the
Borrower and the Guarantor of the state of such entity’s incorporation or
formation, dated as of a recent date, as to the good standing of that entity (to
the extent available in the applicable jurisdiction);
(h)    the Administrative Agent shall have received evidence that the Fourth
Amendment to that certain Amended and Restated Credit and Guaranty Agreement,
dated as of April 20, 2015 between, inter alios, the Borrower and Citibank N.A.
as administrative agent and that the Second Amendment to that certain Credit and
Guaranty Agreement, dated as of April 29, 2016, between, inter alios, the
Borrower and Barclays Bank PLC as administrative agent have, or will
contemporaneously with the Third Amendment Effective Date, become effective; and
(i)    the Administrative Agent shall have received an Officer’s Certificate
certifying (A) the truth in all material respects of the representations and
warranties set forth in the Credit Agreement and the other Loan Documents (other
than representations and warranties set forth in Sections 3.05(b), 3.06, 3.09(a)
and 3.19 of the Credit Agreement) as though made on the date hereof, or, in the
case of any such representation and warranty that relates to a specified date,
as though made as of such date; provided, that any representation or warranty
that is qualified by materiality (it being understood that any representation or
warranty that excludes circumstances that would not result in a “Material
Adverse Change” or “Material Adverse Effect” shall not be considered (for
purposes of this proviso) to be qualified by materiality) shall be true and
correct in all respects as of the applicable date; and provided, further, that
for purposes of this clause (i), the representations and warranties contained in
(i) Section 3.04(a) of the Credit Agreement shall be deemed to refer to Parent’s
Annual Report on Form 10-K for 2016 filed with the SEC (as amended) and all
Quarterly Reports on Form 10-Q or Current Reports on Form 8-K that have been
filed since December 31, 2016 by Parent with the SEC (as amended) and (ii)
Section 3.05(a) of the Credit Agreement shall be deemed to refer to the audited
consolidated financial statements of Parent and its Subsidiaries for the fiscal
year ended December 31, 2016, included in Parent’s Annual Report on Form 10-K
for 2016 filed with the SEC (as amended) and the unaudited consolidated
financial statements of Parent and its Subsidiaries for the fiscal quarters
ended March 31, 2017 and June 30, 2017, and (B) as to the absence of any event
occurring and continuing, or resulting from this Third Amendment on, the Third
Amendment Effective Date, that constitutes a Default or Event of Default.
SECTION FIVE - No Default; Representations and Warranties. In order to induce
the Revolving Lenders and the Administrative Agent to enter into this Third
Amendment, the Borrower represents and warrants to each of the Revolving Lenders
and the Administrative Agent that, on and as of the date hereof after giving
effect to this Third Amendment, (i) no Default or Event of Default has occurred
and is continuing or would result from giving effect to this Third Amendment and
(ii) the representations and warranties contained in the Credit Agreement and
the other Loan Documents (other than representations and warranties set forth in
Sections 3.05(b), 3.06, 3.09(a) and 3.19 of the Credit Agreement) are true and
correct in all material respects on and as of the date hereof with the same
effect as if made on and as of the date hereof or, in the case of any
representations and warranties that expressly relate to an earlier date, as
though made as of such


5
 
 
 




--------------------------------------------------------------------------------




date; provided, that any representation or warranty that is qualified by
materiality (it being understood that any representation or warranty that
excludes circumstances that would not result in a “Material Adverse Change” or
“Material Adverse Effect” shall not be considered (for purposes of this proviso)
to be qualified by materiality) shall be true and correct in all respects as of
the applicable date; and provided, further, that for purposes of this Section
Five, the representations and warranties contained in (i) Section 3.04(a) of the
Credit Agreement shall be deemed to refer to Parent’s Annual Report on Form 10-K
for 2016 filed with the SEC (as amended) and all Quarterly Reports on Form 10-Q
or Current Reports on Form 8-K that have been filed since December 31, 2016 by
Parent with the SEC (as amended) and (ii) Section 3.05(a) of the Credit
Agreement shall be deemed to refer to the audited consolidated financial
statements of Parent and its Subsidiaries for the fiscal year ended December 31,
2016, included in Parent’s Annual Report on Form 10-K for 2016 filed with the
SEC (as amended) and the unaudited consolidated financial statements of Parent
and its Subsidiaries for the fiscal quarters ended March 31, 2017 and June 30,
2017.
SECTION SIX - Confirmation. The Borrower and each Guarantor hereby confirm that
all of their obligations under the Credit Agreement (as amended hereby) are and
shall continue to be, in full force and effect. The parties hereto (i) confirm
and agree that the term “Obligations” and “Guaranteed Obligations” as used in
the Credit Agreement and the other Loan Documents, shall include, without
limitation, all obligations of the Borrower with respect to the Revolving
Commitments (as extended pursuant to this Third Amendment) and all obligations
of the Guarantors with respect of the guarantee of such obligations,
respectively, and (ii) reaffirm the grant of Liens on the Collateral to secure
the Obligations (as extended and increased pursuant to this Third Amendment)
pursuant to the Collateral Documents.
SECTION SEVEN - Reference to and Effect on the Credit Agreement. On and after
the Third Amendment Effective Date, each reference in the Credit Agreement to
“this Agreement,” “hereunder,” “hereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement as
amended by this Third Amendment. The Credit Agreement and each of the other Loan
Documents, as specifically amended by this Third Amendment, are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed. This Third Amendment shall be deemed to be a “Loan Document” for
all purposes of the Credit Agreement (as amended hereby) and the other Loan
Documents. The execution, delivery and effectiveness of this Third Amendment
shall not, except as expressly provided herein, operate as an amendment or
waiver of any right, power or remedy of any Lender or any Agent under any of the
Loan Documents, nor constitute an amendment or waiver of any provision of any of
the Loan Documents.
SECTION EIGHT - Execution in Counterparts. This Third Amendment may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Third Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns. Delivery of an executed counterpart of a signature page of this
Third Amendment by facsimile or electronic .pdf copy shall be effective as
delivery of a manually executed counterpart of this Third Amendment.


6
 
 
 




--------------------------------------------------------------------------------




SECTION NINE - Governing Law. THIS THIRD AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS THIRD AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION TEN - Miscellaneous.    (a) The provisions set forth in Sections 10.03,
10.04, 10.05(b)-(d), 10.09, 10.10, 10.11, 10.13, 10.15, 10.16 and 10.17 of the
Credit Agreement are hereby incorporated mutatis mutandis herein by reference
thereto as fully and to the same extent as if set forth herein.
(b)    For purposes of determining withholding Taxes imposed under FATCA, from
and after the effective date of this Third Amendment, the Borrower and the
Administrative Agent shall treat (and the Lenders party hereto hereby authorize
the Administrative Agent to treat) the Revolving Facility as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).


[REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]


7
 
 
 




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed and delivered as of the day and year first above written.
AMERICAN AIRLINES, INC., as the Borrower
By: /s/ Amelia G. Anderson    
    Name: Amelia G. Anderson
    Title: Assistant Treasurer
AMERICAN AIRLINES GROUP INC., as Parent and Guarantor
By: /s/ Amelia G. Anderson    
    Name: Amelia G. Anderson
    Title: Assistant Treasurer


Third Amendment to Amended and Restated Credit and Guaranty Agreement (South
America)




--------------------------------------------------------------------------------




DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent
By: /s/ Marcus Tarkington    
Name: Marcus Tarkington
Title: Director
By: /s/ Anca Trifan    
Name: Anca Trifan
Title: Managing Director






Third Amendment to Amended and Restated Credit and Guaranty Agreement (South
America)




--------------------------------------------------------------------------------





Schedule 1
Lenders and Commitments


Name of Bank
Revolving Commitment
LC Commitment
Deutsche Bank AG New York Branch
[*CTR]
$150,000,000
Bank of America, N.A.
[*CTR]
--
Barclays Bank PLC
[*CTR]
--
Citibank, N.A.
[*CTR]
--
Credit Suisse AG, Cayman Islands Branch
[*CTR]
--
Industrial and Commercial Bank of China Limited, New York Branch
[*CTR]
--
JPMorgan Chase Bank, N.A.
[*CTR]
--
Goldman Sachs Bank USA
[*CTR]
--
Goldman Sachs Lending Partners LLC
[*CTR]
--
Morgan Stanley Bank, N.A.
[*CTR]
--
Morgan Stanley Senior Funding Inc.
[*CTR]
--
BNP Paribas
[*CTR]
--
Credit Agricole Corporate and Investment Bank
[*CTR]
--
Standard Chartered Bank
[*CTR]
--
Sumitomo Mitsui Banking Corporation
[*CTR]
--
U.S. Bank National Association
[*CTR]
--
Texas Capital Bank, N.A.
[*CTR]
--
Total
$1,200,000,000
$150,000,000





[*CTR]=[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]